          Case 3:18-cv-05929-BHS-JRC Document 47 Filed 03/25/20 Page 1 of 2




 1                                                       HONORABLE JUDGE BENJAMIN H. SETTLE
                                                        MAGISTRATE JUDGE J. RICHARD CREATURA
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   WILLIAM MARTIN,                                               NO. 3:18-cv-05929-BHS-JRC
10                                  Plaintiff,                     DEFENDANTS’ RESPONSE TO
                                                                   PLAINTIFF’S MOTIONS FOR A
11           v.                                                    STAY
12   JEFF UTTECHT, et al.,
13                                  Defendants.
14           Defendants, through their attorneys, hereby respond to Plaintiff’s motions requesting an

15   extension of time, construed as requests for a stay in proceedings, at Dkt. Nos. 41 and 43.

16                                               I.       RESPONSE
17           Defendants do not stipulate to Plaintiff’s facts 1. Nor does it appear Plaintiff would be

18   prejudiced by this matter continuing, with the dispositive motion deadline passed 2, and with

19   Plaintiff already having responded to Defendants’ motion for summary judgment. See Dkt. Nos.

20   40 and 42. Further, as it relates to the COVID-19 epidemic, the Court already appears to be

21   managing scheduling through issue of General Orders.

22

23

24

25
             1
                 The Washington State Department of Corrections is providing the public with information related to its
     preparation for, and response to, the COVID-19 pandemic at https://www.doc.wa.gov/news/covid-19.htm.
               2
                 The dispositive motion deadline was on March 6, 2020, there appears to be no other deadlines currently
26   in place in this matter. Dkt. No. 24.

     DEFENDANTS’ RESPONSE TO                                   1                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Corrections Division
     PLAINTIFF’S MOTIONS FOR A STAY                                                         PO Box 40116
     NO. 3:18-cv-05929-BHS-JRC                                                         Olympia, WA 98504-0116
                                                                                           (360) 586-1445
         Case 3:18-cv-05929-BHS-JRC Document 47 Filed 03/25/20 Page 2 of 2




 1          At the same time, Defendants concede they would be unlikely to suffer any measurable
 2   prejudice through a modest delay here. Defendants are therefore amenable to any stay, delay, or
 3   extension of time the Court believed to be reasonable.
 4                                      II.     CONCLUSION
 5          Defendants submit that any stay or extension of time would be best managed through the
 6   Court’s General Orders related to the COVID-19 epidemic. But should the Court believe this
 7   matter deserves additional scheduling management beyond what is covered by General Orders,
 8   Defendants would not oppose any reasonable delay in the proceedings here, should Plaintiff’s
 9   lawsuit continue past summary judgment.
10          RESPECTFULLY SUBMITTED this 25th day of March 2020.
11                                                ROBERT W. FERGUSON
                                                  Attorney General
12

13                                                s/ Marko L. Pavela
                                                  MARKO L. PAVELA, WSBA #49160
14                                                Assistant Attorney General
                                                  Corrections Division
15                                                P.O. Box 40116
                                                  Olympia, WA 98504-0116
16                                                360-586-1445
                                                  Marko.Pavela@atg.wa.gov
17

18

19

20

21

22

23

24

25

26

     DEFENDANTS’ RESPONSE TO                         2               ATTORNEY GENERAL OF WASHINGTON
                                                                             Corrections Division
     PLAINTIFF’S MOTIONS FOR A STAY                                            PO Box 40116
     NO. 3:18-cv-05929-BHS-JRC                                             Olympia, WA 98504-0116
                                                                               (360) 586-1445
